         Case 1:21-cr-00570-MKV Document 8 Filed 09/15/21 Page 1 of 1


                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DICSTRICT COURT
                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 9/15/21
_________________________________________
UNITED STATES OF AMERICA,                               1:21-cr-00570 (MKV)
                           -against-                        ORDER
XAVIER ARAU,
                       Defendant.
_________________________________________
MARY KAY VYSKOCIL, United States District Judge


         The arraignment for Xavier Arau will take place on September 21, 2021 at 11:30
AM before Judge Mary Kay Vyskocil.

          The proceeding will be held in Courtroom 18C of the Daniel Patrick Moynihan
Courthouse, 500 Pearl Street, New York, New York. Interested parties may dial 888 278-0296
using access code 5195844 to listen remotely.



SO ORDERED.
Date: September 15, 2021
